DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-3, and a species election (compound I-1) in the reply filed on 17 May 2022 is acknowledged.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 17 May 2022.
The restriction is FINAL.

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.”
The elected species is not allowable over the prior art.  The search has been further extended to the closely related species of the claimed formula wherein L is CH2, R1 is NH2 and R2 is H - which is additionally not allowable.  See the below prior art rejections.  The search has not been extended unnecessarily to cover all nonelected species.  

Non-Final Rejection

Priority
This application was filed November 23, 2020 and is a National Stage of International Application No.PCT/KR2019/005978 filed May 20, 2019, which claims priority to Korean Patent Application No. 10-2018-0058503 filed May 23, 2018 and Korean Patent Application No. 10-2018-0107638 filed September 10, 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS dated November 23, 2020 has been received, entered and considered, a copy is included herein.
Status of the claims
Claims 1-3 are pending and rejected.
Claims 4-9 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:

Regarding claim 1, the phrase “-NR3R4 (wherein R3 and R4 are independently substituted with a hydrogen atom, alkyl, cycloalkyl or aryl)” is confusing since the “substituted with” phrase is not necessary.  The listed substituents represent the permissible groups for R3 and R4, not substituents attached to the R3 or R4 groups.  The Examiner suggests that applicant use alternate language as used in claim 3: “(wherein R3 and R4 are the same as or different from each other, and are independently a hydrogen atom, alkyl, cycloalkyl or aryl)”.

Regarding claim 2: 
(i) the claim does not end with a period as is required; and 
(ii) the term “heteroarylene” listed in the R1 column should be “heteroaryl” to be fully consistent with claim 1.  The “ene” suffix is confusing since it usually implies two points of attachment.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[1] Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURRAY (WO2004004720, IDS).
The reference discloses at least one species of the presently claimed genus.  See compound 1 on page 89:

    PNG
    media_image1.png
    200
    550
    media_image1.png
    Greyscale

This is a species of the claimed formula wherein L is alkylene of CH2, R1 is -NR3R4 (wherein R3 and R4 are each a hydrogen atom) and R2 is Hydrogen.

[2] Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FENG (WO2019174601).  The cited subject matter is supported in the CN201810212171.9 application filed on 15 March 2018.
The reference discloses compound 237 of example 14 on page 77 and discloses that a “similar procedure to the example 3” was used to make the compound:

    PNG
    media_image2.png
    490
    1104
    media_image2.png
    Greyscale

Example 3 is disclosed on page 42:

    PNG
    media_image3.png
    286
    967
    media_image3.png
    Greyscale

The Examiner asserts that the reference necessarily discloses that the appropriate diamine compound (which lacks the -Cl group of compound 9) was necessarily acylated with 3-methylbenzoic acid as “R-COOH” in order to obtain compound 237 of example 14.
Therefore the diamine compound necessarily used in the disclosed “similar procedure to the example 3” is necessarily that shown below:

    PNG
    media_image4.png
    306
    596
    media_image4.png
    Greyscale

There is no other possible compound which could have been used in a “similar procedure to the example 3” in order to produce the disclosed example 237.
This compound is identical to the present elected species which is a species of the claimed formula wherein L is alkylene of CH2 and R1 and R2 are both -NR3R4 (wherein R3 and R4 are each a hydrogen atom).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over FENG (WO2019174601).  
The cited subject matter is supported in the CN201810212171.9 application filed on 15 March 2018.
The WO2019174601 reference is asserted to necessarily require the compound of the elected species in the anticipation rejection above.  However, in the interests of compact prosecution, the elected species is alternately asserted to also be at least obvious in view of the reference disclosure.  
Instant Claims
The elected species of formula I-1 reads on claims 1-3:

    PNG
    media_image5.png
    158
    335
    media_image5.png
    Greyscale

The Prior Art
FENG discloses compound 237 of example 14 on page 77 and discloses that “similar procedure to the example 3” was used to make the compound:

    PNG
    media_image2.png
    490
    1104
    media_image2.png
    Greyscale

Example 3 is disclosed on page 42:

    PNG
    media_image3.png
    286
    967
    media_image3.png
    Greyscale

The reference therefore discloses that an appropriate diamine compound was used instead of compound 9 and acylated with 3-methylbenzoic acid as “R-COOH” in order to obtain compound 237.
The appropriate amine compound which must be used in the disclosed “similar procedure to the example 3” to obtain compound 237 is that shown below:

    PNG
    media_image4.png
    306
    596
    media_image4.png
    Greyscale


Differences between Prior Art & the Claims 
The reference is silent as to the exact structure of the amine intermediate used in the “similar procedure to the example 3” to obtain compound 237.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that the appropriate amine compound should be used in an acylation reaction with the appropriate carboxylic acid compound in order to prepare compound 237.  The example 3 procedure is taught as that which was used to make compound 237.  The procedure reacts a carboxylic acid with an amine to produce the desired amide product.  There is only one possible combination of carboxylic acid and amine compound starting materials which can be reacted with each other using “similar procedure to the example 3” to directly obtain amide compound 237.  These starting materials are 3-methylbenzoic acid and the present elected species compound (I-1).  Thus, one of ordinary skill in the art would conclude based on the reference teachings that the present elected species should be provided, as the starting amine compound, in order to make compound 237 using a procedure consistent with that of example 3.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625